Title: Thomas Jefferson to John Barnes, 14 March 1816
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             Monticello Mar. 14. 16
          
          Having occasion to make a remittance to my grandaughter Ellen W. Randolph now at the President’s I take the liberty of putting it under cover to you, because I think it will go safer in that way. I therefore inclose a bill of 100.D. of the bank of Virginia which I understand will be worth more than par in the bills of the District. be so good as to pay it out to the order of my grandaughter, and I will go further, and, on the footing of antient friendship will pray you to answer her calls to any extent she may have occasion to make them, on the assurance that the replacement shall be made by the return of the mail which brings me notice of them. her discretion is so perfect that no confidence in it can be too great.—I am always anxious to hear of your health wishing with great sincerity for as many years of it as you wish yourself.
          Th: Jefferson
        